Citation Nr: 1747787	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  06-39 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to an effective date prior to June 23, 2003, for the grant of a total disability rating for compensation on the basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney



ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A November 2008 Board decision denied an effective date earlier than June 23, 2003 for the grant of TDIU. The Veteran appealed to the Court of Appeals of Veterans Claims (CAVC). In an April 2010 joint motion, the parties agreed to vacate the prior decision for the Board to fully address whether the medical evidence of record was sufficient to determine the issue on appeal.

In an August 2010 remand, the Board found that there was insufficient evidence to determine the issue of TDIU. Specifically, the Board remanded the case to obtain additional evidence related to the onset of unemployability due to service-connected disabilities.

In December 2011, the Board remanded the claim so that the October 2010 VA examiner could provide an addendum opinion related to the Veteran's employability prior to 2003.

In March 2013, the Board remanded the claim so that the Veteran's file could be reviewed by a vocational expert. After the review was complete, the AOJ re-adjudicated the claim and continued the previous denial of an earlier effective date for TDIU.


FINDINGS OF FACT

1. The Veteran last engaged in substantially gainful employment in September 1996, and his service-connected disabilities (originating from the same etiology) met the statutory threshold of 70 percent effective October 7, 1996.

2. Resolving all doubt in the Veteran's favor, the evidence supports that the Veteran's service connected disabilities rendered him unable to secure or maintain gainful employment beginning in October 1996.


CONCLUSION OF LAW

The criteria for an earlier effective date for total disability rating based on individual unemployability have been met from October 7, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Advise and Assist

The Veteran has specifically argued his entitlement to an effective date of October 7, 1996 for the award of TDIU.  As the Veteran's claim for TDIU is being granted in full, any error related to the VCAA is moot. 38 U.S.C.A. §§ 5103, 5103A (West 2016); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1). Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain. Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). In Faust v. West, 13 Vet. App. 342 (2000), the Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability. Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age. 38 C.F.R. § 3.341(a). See also 38 C.F.R. § 4.19 (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative. The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered. 38 C.F.R. §§ 4.14, 4.19. In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background. 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19. 

In Moore, the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) discussed the meaning of "substantially gainful employment." In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Moore, 1 Vet. App. at 359.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Entitlement to TDIU.

In this case, the Veteran's service-connected post-operative tracheotomy scar, residuals of chest injury with pulmonary disease, residuals right clavicle fracture, low back disability, residuals of fractured ribs and post-operative abdominal laparotomy originate from the same etiology - a motor vehicle accident.  Pursuant to 38 C.F.R. § 4.16(a)(2), the Veteran is eligible for schedular consideration to TDIU effective to October 7, 1996 - the date of his claimed unemployability due to service-connected disabilities.  Thus, the Board will look at whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities effective October 7, 1996.

The Veteran has asserted that he has been unable to work since September 1996, when he stopped working as a farmer due to his service-connected disabilities. Of note, the Veteran specifically states that he was working on his family farm prior to September, and has not asserted otherwise. The arguments on appeal argue for entitlement to TDIU effective October 7, 1996. Therefore, the Board will only consider the time period beginning October 7, 1996.

In a VA Form 8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran reported obtaining a high school education with some automotive body training. He had no work experience (other than the reported work on the family farm). He described never having worked a 40 hour week since his in-service automobile accident due to problems with physical pain, difficulty concentrating, difficulty understanding and following instructions, intrusive thoughts and memory difficulties.

On VA examination in April 1998, the Veteran reported that he stopped working in September 1996, due to problems breathing, hiatal hernia, back and leg pain. While the examiner relied on the Veteran's lay statement, the examiner did not consider the effects of only the service-connected disabilities on the Veteran's employability. Similarly, in January 2000, a social worker noted that the Veteran had been advised by his primary care provider that he could no longer work due to his physical problems. The clinician did not specify what physical problems prevented the Veteran from working.

On VA examination in November 1998, while the Veteran reported that his back disability appeared to have worsened since the stomach surgery, he also complained of soreness in the abdominal region since undergoing surgery in June 1997 for a nonservice-connected periesophageal hernia, and significantly, the examiner found that the Veteran's main source of discomfort was this abdominal surgery. However, the examiner did not address the effects of the service-connected disabilities in isolation, nor did the examiner fully explain their medical findings regarding the causation of the increase in the Veteran's back disability.

Moreover, the Veteran's medical records documented complaints of, and treatment for, back pain and respiratory problems, as well as routine treatment that would interfere with the Veteran's work schedule. These were not considered by prior examinations.

The VA conducted several examinations, including in November 2003, October 2010, and October 2012, to determine whether the Veteran was employable, considering the effects of his service-connected disabilities, his past work experience and his level of education. These examinations were deemed inadequate to address the issue of employability prior to 2003 and resulted in several remands to address the Veteran's contentions regarding his inability to maintain employment. Ultimately, the Board remanded the claim in March 2013 for another examination.

In an April 2017 VA opinion, the consulted expert stated that "given the available documentation, TDIU criteria, and current disability ratings it would be reasonable to expect, more likely than not, that the Veteran could indeed tolerate sedentary gainful employment during the period between September 1996 and the time in June 2003." The Board finds these findings inadequate for the purpose of adjudicating this claim. Specifically, the examiner what type of sedentary employment the Veteran was capable of performing that would provide substantially gainful employment given his extremely limited education and vocational experience. The opinion also does not address the needs of the Veteran to move to alleviate his back pain, or to use oxygen. For these reasons, this medical opinion holds limited probative value.

In March 2017, the Veteran's representative submitted a vocational assessment of the Veteran conducted by a Certified Rehabilitation Counselor. This expert opined that the Veteran "has been unemployable since he last worked in 1996 because of his service-connected disabilities. His service-connected disability and subsequent limitations result in an inability to attend to basic work functions and result in him being unable to secure and follow substantially gainful employment." See Vocational Assessment, dated March 14, 2017.

The March 2017 examiner noted that the Veteran has the following physical limitations: difficulty with his bowels, shortness of breath, chest pain, breathing difficulty, fatigue, and other limitations. The Veteran also is unable to sit for 15 minutes due to back pain, is unable to stand for 5 minutes without pain, is unable to walk beyond 20 feet without rest, and regularly uses an oxygen tank. The examiner stated that "given Veteran's service-connected disabling conditions and the fact that he acquired no transferrable skills from his past jobs, he would be unable to tolerate more than entry level unskilled work...he would not be able to perform even unskilled sedentary work due to the prolonged sitting that is required...(he) is unable to maintain a seated position without experiencing pain in his lumbar spine."

The Board has afforded this examination great probative value. First, the experience of the examiner is well documented and provides a great level of expertise in the field of vocational assessment. Second, the findings are thoroughly considered and fully explained with appropriate rationales for the findings supported by evidence. And finally, the examiner has considered the Veteran's specific skill set and physical limitations due to service-connected disability in the context of being capable of performing gainful employment - that is, a living wage or "an occupation that provides an annual income that exceeds the poverty threshold for one person." 
Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore, 1 Vet. App. 356 (1991); Faust, 13 Vet. App. 342 (2000).

In addition to the vocational assessment, the Veteran has submitted lay statements from him and his wife. These statements detail a history of medical problems related to back pain and breathing. These statements are probative to the extent of the symptoms and their impact on the Veteran's ability to do routine tasks.

The Board acknowledges that the Veteran reported he has been unable to work due to a combination of physical conditions, specifically his breathing problems and back pain, and is competent to report on the nature and perceived impact of his symptoms to the extent that they are capable of lay observation. Layno v. Brown, 6 Vet. App. 465 (1994). However, the Veteran has limited competence to opine on the occupational impact of such symptoms as this is beyond his lay competence. 

The Veteran's multiple service-connected disabilities undoubtedly interfered with his industrial capacity prior to June 23, 2003, the effective date of the award of TDIU. Loss of industrial capacity is the principal factor in assigning schedular disability ratings. See 38 C.F.R. § 3.321(a), 4.1. Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."; see also Moyer v. Derwinski, 2 Vet. App; 289, 293 (1992); Van Hoose, 4 Vet App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired).

The Board has reviewed the findings of VA and private examiners as well as the treatment records and lay statements of the Veteran and his wife. The Board finds that the preponderance of evidence of record illustrates that the Veteran's service connected disabilities rose to such a level of severity, in symptomology as well as required treatment, to cause such sufficient functional impairment beginning on October 7, 1996 to render him unable to engage in substantially gainful employment. In view of the foregoing, the Board finds, that the evidence, taken in a light most favorable to the Veteran, supports a finding that prior to June 23, 2003, the Veteran was precluded from substantially gainful employment consistent with his work and educational backgrounds solely due to his service-connected disabilities effective October 7, 1996. Therefore, entitlement to TDIU is warranted effective October 7, 1996.



ORDER

Entitlement to an effective date of October 7, 1996 for TDIU is granted.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


